Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 4-10 are allowed over the prior art of record. Among those, claim 1 is the only independent claim. 
The claims are allowed in view of Applicant's amendments and arguments submitted with the response on 3/21/2022.  
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly suggest a composite laminate defined by the layer structural and compositional limitations in the specific manner as instantly claimed (in claim 1), which composite comprises four layers in the specific layer order as so defined, including an inner first layer of polytetrafluorethylene, which is covered by a second layer of high-density polyethylene, that is in turn adhered to a third layer having a specific material requirements as so defined; and a fourth layer that is being external layer of the composite, wherein the fourth layer must satisfy the specific material requirements as so defined.  In particular, the third layer of the composite comprises colloidal silica nanoparticles and material selected from the group consisting of fiber, carbon sheet made of polyacrylonitrile (PAN), lignin immersed in cured epoxy resin from a polymeric matrix containing epoxy, a hardener, and mixtures thereof, wherein the colloidal silica nanoparticles of the third layer comprise from 30% to 60% by mass polyethylene glycol (PEG). The combination of these features is not present in the prior art nor does the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/YAN LAN/Primary Examiner, Art Unit 1782